DETAILED ACTION
This communication is in response to the application filed on 06/21/2019, in which claims 1-19 were presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2019 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims: 1, 5-7, 10, and 14-16:

Claims 1, 5-7, 10, and 14-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Branson et al. (US 20140164628), hereafter referred Branson, and further in view of Simonovic et al. (US 20180053328), hereafter Simonovic.
Regarding claim 1, Branson discloses an apparatus comprising ([0024] see compute node): 
at least one processor; a memory coupled to the at least one processor ([0024] see processor and memory of node); 
a streams manager residing in the memory and executed by the at least one processor ([0031] see streams manager), the streams manager executing a streaming application that comprises a flow graph that comprises ([0031] see operator graph, [0020] see streaming computing application): 
a plurality of processing elements ([0021] see stream operators); and 
a plurality of static connections between the plurality of processing elements ([0021] where the connections between stream operators may be static). 
However, Branson does not explicitly disclose a connection converter residing in the memory and executed by the at least one processor, wherein the connection converter monitors conversion criteria for converting static connections to dynamic connections, and when at least one of the conversion criteria for converting static connections to dynamic connections is satisfied, the connection converter converts during execution of the streaming application at least one static connection in the streaming application to a corresponding dynamic connection.
However, Simonovic, which is analogous art to Branson because each reference discloses using static connections and dynamic connections when processing data of applications, does disclose a connection converter residing in the memory and executed by the at least one processor ([0059] , wherein the connection converter monitors conversion criteria for converting static connections to dynamic connections ([0059] where a port is discovered to be “scatterable”, where a plurality of jobs for that node is created within the dynamic graph, where Examiner corresponds the dynamic graph to be dynamic connections), and when at least one of the conversion criteria for converting static connections to dynamic connections is satisfied, the connection converter converts during execution of the streaming application at least one static connection in the streaming application to a corresponding dynamic connection ([0059] where a port is discovered to be “scatterable”, where a plurality of jobs for that node is created within the dynamic graph, where Examiner corresponds the dynamic graph to be dynamic connections).

Branson and Simonovic (hereafter Branson-Simonovic) are analogous art because each reference discloses using static connections and dynamic connections when processing data of workflow applications. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Branson system of adding dynamic connections when processing tuples of streaming application data with the increasing transformation of nodes during runtime, as in the Simonovic system. The motivation to combine would be to flexibly accommodate the variable completion of jobs during runtime, when optimal execution might not be determined until runtime, as taught by Simonovic ([0053]). 

Regarding claim 10, Branson discloses a computer-implemented method executed by at least one processor for converting connections in a streaming application ([0003] see method), the method comprising: 
a streams manager executing a streaming application that comprises a flow graph that comprises ([0031] see see streams manager, operator graph, [0020] see streaming computing application): 
a plurality of processing elements ([0021] see stream operators); and 
a plurality of static connections between the plurality of processing elements ([0021] where the connections between stream operators may be static). 
Branson does not explicitly disclose monitoring conversion criteria for converting static connections to dynamic connections; and when at least one of the conversion criteria for converting static connections to dynamic connections is satisfied, converting during execution of the streaming application at least one static connection in the streaming application to a corresponding dynamic connection. 
However, Simonovic, which is analogous art to Branson because each reference discloses using static connections and dynamic connections when processing data of applications, does disclose monitoring conversion criteria for converting static connections to dynamic connections ([0059] where a port is discovered to be “scatterable”, where a plurality of jobs for that node is created within the dynamic graph, where Examiner corresponds the dynamic graph to be dynamic connections); and 
when at least one of the conversion criteria for converting static connections to dynamic connections is satisfied, converting during execution of the streaming application at least one static connection in the streaming application to a corresponding dynamic connection ([0059] where a port is discovered to be “scatterable”, where a plurality of jobs for that node is created within the dynamic graph, where Examiner corresponds the dynamic graph to be dynamic connections). 
Branson and Simonovic (hereafter Branson-Simonovic) are analogous art because each reference discloses using static connections and dynamic connections when processing data of workflow applications. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Branson system of adding dynamic connections when processing tuples of streaming application data with the increasing transformation of nodes during runtime, as in the Simonovic system. The motivation to combine would be to flexibly accommodate the variable completion of jobs during runtime, when optimal execution might not be determined until runtime, as taught by Simonovic ([0053]). 

Regarding claims 5 and 14, the combination of Branson-Simonovic discloses the features of claims 1 and 10, as discussed above. Branson further discloses wherein the conversion criteria for converting static connections to dynamic connections comprise: 
a usage threshold ([0048] see processing needs, which correlates to whether a usage threshold is met); 
a user role ([0045] where user can be a programmer or application user); 
a processing deadline ([0060] where a period of time with no received tuples cases the stream operator to be deactivated); 
an end user request ([0045] where user can establish the connection); and 
duplicate processing elements ([0050] stop processing at additional upstream operators).

Regarding claims 6 and 15, the combination of Branson-Simonovic discloses the features of claims 5 and 14, respectively, as discussed above. However, Branson does not explicitly disclose wherein the usage threshold specifies a data tuple threshold rate, and when a rate of data tuples on a selected static connection is less than the data tuple threshold rate, the connection converter converts the selected static connection to a dynamic connection.
However, Simonovic, which is analogous art to Branson because each reference discloses using static connections and dynamic connections when processing data of applications, does disclose wherein the usage threshold specifies a data tuple threshold rate, and when a rate of data tuples on a selected static connection is less than the data tuple threshold rate ([0053] where the portions of a workflow may take longer to execute, where the increase in execution time corresponds with a data tuple rate being less than the threshold rate), the connection converter converts the selected static connection to a dynamic connection ([0053] where the dynamic graph can flexibly accommodate the variable completion of jobs, where the transforming of the dynamic graph corresponds with converting to dynamic connections).
Branson and Simonovic (hereafter Branson-Simonovic) are analogous art because each reference discloses using static connections and dynamic connections when processing data of workflow applications. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Branson system of adding dynamic connections when processing tuples of streaming application data with the increasing transformation of nodes during runtime, as in the Simonovic system. The motivation to combine would be to flexibly accommodate the variable completion of jobs during runtime, when optimal execution might not be determined until runtime, as taught by Simonovic ([0053]). 


Regarding claims 7 and 16, the combination of Branson-Simonovic discloses the features of claims 1 and 10, respectively, as discussed above. However, Branson does not explicitly disclose wherein the connection converter converts a first static connection between first and second processing elements in the streaming application to a corresponding dynamic connection by: the second processing element activating an idle import endpoint in the second processing element; the second processing element requesting the streams manager setup a dynamic connection from the first processing element to the second processing element; the streams manager processing the request from the second processing element and sending the request to the first processing element; in response to receiving the request, the first processing element initializes an idle export endpoint in the first processing element; once the streams manager connects the dynamic connection between the first processing element and the second processing element, tuples flow from the first processing element through the dynamic connection to the second processing element; and disabling the static connection between the first processing element and the second processing element. 
However, Simonovic, which is analogous art to Branson because each reference discloses using static connections and dynamic connections when processing data of applications, does disclose wherein the connection converter converts a first static connection between first and second processing elements in the streaming application to a corresponding dynamic connection by ([0059] where a port is discovered to be “scatterable”, where a plurality of jobs for that node is created within the dynamic graph, where Examiner corresponds the dynamic graph to be dynamic connections): 
the second processing element activating an idle import endpoint in the second processing element ([0059] where the port is discovered to be “scatterable”]; 
the second processing element requesting the streams manager setup a dynamic connection from the first processing element to the second processing element ([0059] see execution module instructing rollout module to create a plurality of jobs for the node within the dynamic graph); 
the streams manager processing the request from the second processing element and sending the request to the first processing element ([0059] see execution module instructing rollout module to create a plurality of jobs for the node within the dynamic graph); 
in response to receiving the request, the first processing element initializes an idle export endpoint in the first processing element ([0059] see node transformation); 
once the streams manager connects the dynamic connection between the first processing element and the second processing element, tuples flow from the first processing element through the dynamic connection to the second processing element ([0059] see plurality of jobs within the dynamic graph); and 
disabling the static connection between the first processing element and the second processing element ([0059] where the static graph, which Examiner corresponds to static connections, is used as a guide to implement the dynamic graph, thereby showing a conversion from a static connection to a dynamic connection).
Branson and Simonovic (hereafter Branson-Simonovic) are analogous art because each reference discloses using static connections and dynamic connections when processing data of workflow applications. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Branson system of adding dynamic connections when processing tuples of streaming application data with the increasing transformation of nodes during runtime, as in the Simonovic system. The motivation to combine would be to flexibly accommodate the variable completion of jobs during runtime, when optimal execution might not be determined until runtime, as taught by Simonovic ([0053]). 


Claims: 2-4, 8, 9, 11-13, 17-19:

Claims 2-4, 8, 9, 11-13, and 17-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Branson et al. (US 20140164628), hereafter referred Branson, and further in view of and further in view of Simonovic et al. (US 20180053328), hereafter Simonovic, and Chow et al. (US 20170329786), hereafter Chow.
claim 2, the combination of Branson-Simonovic discloses the features of claim 1, as discussed above. Branson further discloses wherein the flow graph further comprises at least one dynamic connection between the plurality of processing elements ([0045] where the dynamic connection is established by the stream manager and activated on an input port of a stream operator), wherein the at least one dynamic connection is created as the streaming application is executed by the streams manager ([0045] where the dynamic connection is established by the stream manager and activated on an input port of a stream operator, see tuples to process).
However, Branson-Simonovic does not explicitly disclose wherein the connection converter monitors conversion criteria for converting dynamic connections to static connections, and when at least one of the conversion criteria for converting dynamic connections to static connections is satisfied, the connection converter converts during execution of the streaming application at least one dynamic connection in the streaming application to a corresponding static connection.
However, Chow, which is analogous art to Branson because each reference discloses using static connections and dynamic connections when processing data of applications, does disclose wherein the connection converter monitors conversion criteria for converting dynamic connections to static connections, and when at least one of the conversion criteria for converting dynamic connections to static connections is satisfied ([0076] where user selection of static ports, where the static ports are used to generate static links instead of dynamic links), the connection converter converts during execution of the streaming application at least one dynamic connection in the streaming application to a corresponding static connection ([0060] where a dynamic link is replaced with a set of four static links).
Branson-Simonovic and Chow (hereafter Branson-Simonovic-Chow) are analogous art because each reference discloses using static connections and dynamic connections when processing data of workflow applications. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Branson-Simonovic system of adding dynamic connections when processing tuples of streaming application data with combining static elements and dynamic elements in a data flow, as in the Chow system. The motivation to combine would Chow ([0059]). 

Regarding claim 11, the combination of Branson-Simonovic discloses the features of claim 10, as discussed above. Branson further discloses further comprising: 
creating at least one dynamic connection between the plurality of processing elements as the streaming application is executed by the streams manager ([0045] where the dynamic connection is established by the stream manager and activated on an input port of a stream operator, where the dynamic connection is established by the stream manager and activated on an input port of a stream operator, see tuples to process). 
However, Branson-Simonovic does not explicitly disclose monitoring conversion criteria for converting dynamic connections to static connections; and when at least one of the conversion criteria for converting dynamic connections to static connections is satisfied, converting during execution of the streaming application at least one dynamic connection in the streaming application to a corresponding static connection.
However, Chow, which is analogous art to Branson-Simonovic because each reference discloses using static connections and dynamic connections when processing data of applications, does disclose monitoring conversion criteria for converting dynamic connections to static connections ([0076] where user selection of static ports, where the static ports are used to generate static links instead of dynamic links); and 
when at least one of the conversion criteria for converting dynamic connections to static connections is satisfied ([0076] where user selection of static ports, where the static ports are used to generate static links instead of dynamic links), converting during execution of the streaming application at least one dynamic connection in the streaming application to a corresponding static connection ([0060] where a dynamic link is replaced with a set of four static links).
Branson-Simonovic and Chow (hereafter Branson-Simonovic-Chow) are analogous art because each reference discloses using static connections and dynamic connections when processing data of workflow applications. Therefore, it would have been prima facie obvious to one of ordinary skill in Branson-Simonovic system of adding dynamic connections when processing tuples of streaming application data with combining static elements and dynamic elements in a data flow, as in the Chow system. The motivation to combine would be to help unify input data from a variety of source databases, as certain input data may only support static elements, as taught by Chow ([0059]). 

Regarding claims 3 and 12, the combination of Branson-Simonovic-Chow discloses the features of claims 2 and 11, respectively, as discussed above. Branson further discloses wherein the conversion criteria for converting dynamic connections to static connections comprise: 
a usage threshold ([0048] see processing needs, which correlates to whether a usage threshold is met); 
a user role ([0045] where user can be a programmer or application user); 
a processing deadline ([0060] where a period of time with no received tuples cases the stream operator to be deactivated); and
an end user request ([0045] where user can establish the connection).

Regarding claims 4 and 13, the combination of Branson-Simonovic-Chow discloses the features of claims 3 and 12, respectively, as discussed above. However, Branson does not explicitly disclose wherein the usage threshold specifies a data tuple threshold rate, and when a rate of data tuples on a selected dynamic connection is greater than the data tuple threshold rate, the connection converter converts the selected dynamic connection to a static connection.
However, Simonovic, which is analogous art to Branson because each reference discloses using static connections and dynamic connections when processing data of applications, does disclose  wherein the usage threshold specifies a data tuple threshold rate ([0053] where the portions of a workflow may take longer to execute, where the increase in execution time corresponds with a data tuple rate being less than the threshold rate), and when a rate of data tuples on a selected dynamic connection is greater than the data tuple threshold rate ([0053] where the portions of a workflow may .
Branson and Simonovic (hereafter Branson-Simonovic) are analogous art because each reference discloses using static connections and dynamic connections when processing data of workflow applications. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Branson system of adding dynamic connections when processing tuples of streaming application data with the increasing transformation of nodes during runtime, as in the Simonovic system. The motivation to combine would be to flexibly accommodate the variable completion of jobs during runtime, when optimal execution might not be determined until runtime, as taught by Simonovic ([0053]). 
However, Branson-Simonovic does not explicitly disclose the connection converter converts the selected dynamic connection to a static connection.
However, Chow, which is analogous art to Branson-Simonovic because each reference discloses using static connections and dynamic connections when processing data of applications, does disclose the connection converter converts the selected dynamic connection to a static connection ([0060] where a dynamic link is replaced with a set of four static links).
Branson-Simonovic and Chow (hereafter Branson-Simonovic-Chow) are analogous art because each reference discloses using static connections and dynamic connections when processing data of workflow applications. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Branson-Simonovic system of adding dynamic connections when processing tuples of streaming application data with combining static elements and dynamic elements in a data flow, as in the Chow system. The motivation to combine would be to help unify input data from a variety of source databases, as certain input data may only support static elements, as taught by Chow ([0059]). 

Regarding claims 8 and 17, the combination of Branson-Simonovic-Chow discloses the features of claims 2 and 11, respectively, as discussed above. Branson further discloses when the first processing element does not notify the streams manager to allow conversion of the first dynamic connection, aborting the conversion of the first dynamic connection ([0050] where the stream operator stops transmitting or outputting tuples to the stream manager, corresponds with not notifying the stream manager, the stream manager deactivates the stream operator, which effectively leads to aborting the conversion of a first dynamic connection).
However, Branson-Simonovic does not explicitly disclose wherein the connection converter converts a first dynamic connection between first and second processing elements in the streaming application to a corresponding static connection by: the second processing element registering a static input port of the second processing element with the streams manager; the second processing element requesting the streams manager to replace the dynamic connection from the first processing element to the second processing element with a static connection; the streams manager processing the request from the second processing element and sending the request to the first processing element; and when the first processing element notifies the streams manager to allow conversion of the first dynamic connection: the first processing element sets up a static connection to the second processing element based on the static input port of the second processing element; once the streams manager connects the static connection between the first processing element and the second processing element, tuples flow from the first processing element through the static connection to the second processing element; and disabling the dynamic connection between the first processing element and the second processing element.
However, Chow, which is analogous art to Branson-Simonovic because each reference discloses using static connections and dynamic connections when processing data of applications, does disclose wherein the connection converter converts a first dynamic connection between first and second processing elements in the streaming application to a corresponding static connection by ([0060] where a dynamic link is replaced with a set of four static links): 
the second processing element registering a static input port of the second processing element with the streams manager ([0079] where the dynamic ports are removed and the static links establish mapping of the static port upstream with the static port downstream); 
the second processing element requesting the streams manager to replace the dynamic connection from the first processing element to the second processing element with a static connection ([0079] where the compilation module replaces the dynamic link with static links); 
the streams manager processing the request from the second processing element and sending the request to the first processing element ([0079] where the dynamic ports are removed and the static links establish mapping of the static port upstream with the static port downstream); 
and 
when the first processing element notifies the streams manager to allow conversion of the first dynamic connection ([0079] where the compilation module replaces the dynamic link with static links): 
the first processing element sets up a static connection to the second processing element based on the static input port of the second processing element ([0079] where the compilation module replaces the dynamic link with static links); 
once the streams manager connects the static connection between the first processing element and the second processing element, tuples flow from the first processing element through the static connection to the second processing element ([0079] where the dynamic ports are removed and the static links establish mapping of the static port upstream with the static port downstream); and 
disabling the dynamic connection between the first processing element and the second processing element ([0079] where the compilation module replaces the dynamic link with static links).
Branson-Simonovic and Chow (hereafter Branson-Simonovic-Chow) are analogous art because each reference discloses using static connections and dynamic connections when processing data of workflow applications. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Branson-Simonovic system of adding dynamic connections when processing tuples of streaming application data with combining static elements and dynamic elements in a data flow, as in the Chow system. The motivation to combine would Chow ([0059]). 

Regarding claims 9 and 18, the combination of Branson-Simonovic-Chow discloses the features of claim 2 and 11, as discussed above. Branson further discloses when either of the first processing element and the third processing element does not notify the streams manager to allow conversion of the first dynamic connection, aborting the conversion of the first dynamic connection ([0050] where the stream operator stops transmitting or outputting tuples to the stream manager, corresponds with not notifying the stream manager, the stream manager deactivates the stream operator, which effectively leads to aborting the conversion of a first dynamic connection, and where the aborting of the conversion is done for one connection, it would be obvious to repeat again for another connection).
However, Branson-Simonovic does not explicitly disclose wherein the connection converter converts a first dynamic connection between first and second processing elements in the streaming application to a first corresponding static connection and converts a second dynamic connection between a third processing element and the second processing in the streaming application to a second corresponding static connection by: the second processing element registering a static input port of the second processing element with the streams manager; the second processing element requesting the streams manager to replace the first dynamic connection from the first processing element to the second processing element with a first static connection; the second processing element requesting the streams manager to replace the second dynamic connection from the third processing element to the second processing element with a second static connection; the streams manager processing the request from the second processing element and sending the request to the first processing element and to the third processing element; when both the first processing element and the third processing element notify the streams manager to allow conversion of the first and second dynamic connections: the first processing element sets up the first static connection to the second processing element based on the static input port of the second processing element; the third processing element sets up the second static connection to the second processing element based on the static input port of the second processing element; once the 
However, Chow, which is analogous art to Branson-Simonovic because each reference discloses using static connections and dynamic connections when processing data of applications, does disclose wherein the connection converter converts a first dynamic connection between first and second processing elements in the streaming application to a first corresponding static connection and converts a second dynamic connection between a third processing element and the second processing in the streaming application to a second corresponding static connection by ([0060] where a dynamic link is replaced with a set of four static links, where if a conversion is done for one connection, it would be obvious to one of ordinary skill in the art to repeat the same process for a similar connection): 
the second processing element registering a static input port of the second processing element with the streams manager ([0079] where the dynamic ports are removed and the static links establish mapping of the static port upstream with the static port downstream);
the second processing element requesting the streams manager to replace the first dynamic connection from the first processing element to the second processing element with a first static connection ([0079] where the compilation module replaces the dynamic link with static links);
the second processing element requesting the streams manager to replace the second dynamic connection from the third processing element to the second processing element with a second static connection ([0079] where the compilation module replaces the dynamic link with static links, it would be obvious to one of ordinary skill in the art to repeat the same process for a similar connection); 
the streams manager processing the request from the second processing element and sending the request to the first processing element and to the third processing element ([0079] where the dynamic ports are removed and the static links establish mapping of the static port upstream with the static port downstream);
when both the first processing element and the third processing element notify the streams manager to allow conversion of the first and second dynamic connections ([0079] where the compilation module replaces the dynamic link with static links, it would be obvious to one of ordinary skill in the art to repeat the same process for a similar connection): 
the first processing element sets up the first static connection to the second processing element based on the static input port of the second processing element ([0079] where the compilation module replaces the dynamic link with static links);
the third processing element sets up the second static connection to the second processing element based on the static input port of the second processing element ([0079] where the compilation module replaces the dynamic link with static links, it would be obvious to one of ordinary skill in the art to repeat the same process for a similar connection);
once the streams manager connects the first static connection between the first processing element and the second processing element, tuples flow from the first processing element through the static connection to the second processing element ([0079] where the dynamic ports are removed and the static links establish mapping of the static port upstream with the static port downstream); 
once the streams manager connects the second static connection between the third processing element and the second processing element, tuples flow from the third processing element through the static connection to the second processing element ([0079] where the dynamic ports are removed and the static links establish mapping of the static port upstream with the static port downstream, it would be obvious to one of ordinary skill in the art to repeat the same process for a similar connection); 
disabling the dynamic connection between the first processing element and the second processing element ([0079] where the compilation module replaces the dynamic link with static links); and 
disabling the second dynamic connection between the third processing element and the second processing element ([0079] where the compilation module replaces the dynamic link with static links, it would be obvious to one of ordinary skill in the art to repeat the same process for a similar connection).
Branson-Simonovic and Chow (hereafter Branson-Simonovic-Chow) are analogous art because each reference discloses using static connections and dynamic connections when processing data of workflow applications. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Branson-Simonovic system of adding dynamic connections when processing tuples of streaming application data with combining static elements and dynamic elements in a data flow, as in the Chow system. The motivation to combine would be to help unify input data from a variety of source databases, as certain input data may only support static elements, as taught by Chow ([0059]). 

Regarding claim 19, Branson discloses a computer-implemented method executed by at least one processor for converting connections in a streaming application ([0003] see method, the method comprising: 
a streams manager executing a streaming application that comprises a flow graph that comprises ([0031] see see streams manager, operator graph, [0020] see streaming computing application): 
a plurality of processing elements ([0021] see stream operators); and 
a plurality of static connections between the plurality of processing elements ([0021] where the connections between stream operators may be static); 
and 
at least one dynamic connection between the plurality of processing elements ([0045] where the dynamic connection is established by the stream manager and activated on an input port of a , wherein the at least one dynamic connection is created as the streaming application is executed by the streams manager ([0045] where the dynamic connection is established by the stream manager and activated on an input port of a stream operator, see tuples to process); 
when the third processing element does not notify the streams manager to allow conversion of the first dynamic connection, aborting the conversion of the first dynamic connection ([0050] where the stream operator stops transmitting or outputting tuples to the stream manager, corresponds with not notifying the stream manager, the stream manager deactivates the stream operator, which effectively leads to aborting the conversion of a first dynamic connection).
However, Branson does not explicitly disclose monitoring conversion criteria for converting static connections to dynamic connections, wherein the conversion criteria for converting dynamic connections to static connections comprises a first usage threshold that specifies a first data tuple threshold rate; when a rate of data tuples on a selected static connection between first and second processing elements is less than the first usage threshold, converting during execution of the streaming application the first static connection between the first and second processing elements in the streaming application to a corresponding dynamic connection by: the second processing element activating an idle import endpoint in the second processing element; the second processing element requesting the streams manager setup a dynamic connection from the first processing element to the second processing element; the streams manager processes the request from the second processing element and sending the request to the first processing element; in response to receiving the request, the first processing element initializes an idle export endpoint in the first processing element; once the streams manager connects the dynamic connection between the first processing element and the second processing element, tuples flow from the first processing element through the dynamic connection to the second processing element; and disabling the static connection between the first processing element and the second processing element; monitoring conversion criteria for converting dynamic connections to static connections, wherein the conversion criteria for converting dynamic connections to static connections comprises a second usage threshold that specifies a second data tuple threshold rate; when a rate of data tuples on a selected dynamic connection between the third and fourth processing elements is greater than the second usage threshold, converting during execution of the streaming application the first dynamic connection between 
However, Simonovic, which is analogous art to Branson because each reference discloses using static connections and dynamic connections when processing data of applications, does disclose monitoring conversion criteria for converting static connections to dynamic connections ([0059] where a port is discovered to be “scatterable”, where a plurality of jobs for that node is created within the dynamic graph, where Examiner corresponds the dynamic graph to be dynamic connections), comprises a first usage threshold that specifies a first data tuple threshold rate ([0053] where the portions of a workflow may take longer to execute, where the increase in execution time corresponds with a data tuple rate being less than the threshold rate);
when a rate of data tuples on a selected static connection between first and second processing elements is less than the first usage threshold ([0053] where the portions of a workflow may take longer to execute, where the increase in execution time corresponds with a data tuple rate being less than the threshold rate), converting during execution of the streaming application the first static connection between the first and second processing elements in the streaming application to a corresponding dynamic connection by ([0059] where a port is discovered to be “scatterable”, where a plurality of jobs for that node is created within the dynamic graph, where Examiner corresponds the dynamic graph to be dynamic connections):
the second processing element activating an idle import endpoint in the second processing element ([0059] where the port is discovered to be “scatterable”]; 
the second processing element requesting the streams manager setup a dynamic connection from the first processing element to the second processing element ([0059] see execution module instructing rollout module to create a plurality of jobs for the node within the dynamic graph); 
the streams manager processing the request from the second processing element and sending the request to the first processing element ([0059] see execution module instructing rollout module to create a plurality of jobs for the node within the dynamic graph); 
in response to receiving the request, the first processing element initializes an idle export endpoint in the first processing element ([0059] see node transformation); 
once the streams manager connects the dynamic connection between the first processing element and the second processing element, tuples flow from the first processing element through the dynamic connection to the second processing element ([0059] see plurality of jobs within the dynamic graph); and 
disabling the static connection between the first processing element and the second processing element ([0059] where the static graph, which Examiner corresponds to static connections, is used as a guide to implement the dynamic graph, thereby showing a conversion from a static connection to a dynamic connection);
wherein the conversion criteria for converting dynamic connections to static connections comprises a second usage threshold that specifies a second data tuple threshold rate ([0053] where the portions of a workflow may take longer to execute, where the increase in execution time corresponds with a data tuple rate being less than the threshold rate); 
when a rate of data tuples on a selected dynamic connection between the third and fourth processing elements is greater than the second usage threshold ([0053] where the portions of a workflow may take longer to execute, where the increase in execution time corresponds with a data tuple rate being less than the threshold rate).
Branson and Simonovic (hereafter Branson-Simonovic) are analogous art because each reference discloses using static connections and dynamic connections when processing data of workflow applications. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Branson system of adding dynamic connections when processing tuples of streaming application data with the increasing transformation of nodes during runtime, as in the Simonovic system. The motivation to combine would be to flexibly accommodate the variable completion of jobs during runtime, when optimal execution might not be determined until runtime, as taught by Simonovic ([0053]). 

However, Branson-Simonovic does not explicitly disclose wherein the conversion criteria for converting dynamic connections to static connections; monitoring conversion criteria for converting dynamic connections to static connections, wherein the conversion criteria for converting dynamic connections to static connections comprises a second usage threshold that specifies a second data tuple threshold rate; when a rate of data tuples on a selected dynamic connection between the third and fourth processing elements is greater than the second usage threshold, converting during execution of the streaming application the first dynamic connection between the third and fourth processing elements in the streaming application to a corresponding static connection by: the fourth processing element registering a static input port of the fourth processing element with the streams manager; the fourth processing element requesting the streams manager to replace the dynamic connection from the third processing element to the fourth processing element with a static connection; the streams manager processing the request from the fourth processing element and sending the request to the third processing element; when the third processing element does not notify the streams manager to allow conversion of the first dynamic connection, aborting the conversion of the first dynamic connection; and when the third processing element notifies the streams manager to allow conversion of the first dynamic connection: the third processing element sets up a static connection to the fourth processing element based on the static input port of the fourth processing element; once the streams manager connects the static connection between the third processing element and the fourth processing element, tuples flow from the third processing element through the static connection to the fourth processing element; and 
However, Chow, which is analogous art to Branson because each reference discloses using static connections and dynamic connections when processing data of applications, does disclose wherein the conversion criteria for converting dynamic connections to static connections ([0076] where user selection of static ports, where the static ports are used to generate static links instead of dynamic links); 
monitoring conversion criteria for converting dynamic connections to static connections ([0076] where user selection of static ports, where the static ports are used to generate static links instead of dynamic links),
converting during execution of the streaming application the first dynamic connection between the third and fourth processing elements in the streaming application to a corresponding static connection by ([0060] where a dynamic link is replaced with a set of four static links, where if a conversion is done for one connection, it would be obvious to one of ordinary skill in the art to repeat the same process for a similar connection):  
the fourth processing element registering a static input port of the fourth processing element with the streams manager ([0079] where the dynamic ports are removed and the static links establish mapping of the static port upstream with the static port downstream);
the fourth processing element requesting the streams manager to replace the dynamic connection from the third processing element to the fourth processing element with a static connection ([0079] where the compilation module replaces the dynamic link with static links); 
the streams manager processing the request from the fourth processing element and sending the request to the third processing element ([0079] where the dynamic ports are removed and the static links establish mapping of the static port upstream with the static port downstream);
when the third processing element notifies the streams manager to allow conversion of the first dynamic connection ([0079] where the compilation module replaces the dynamic link with static links, it would be obvious to one of ordinary skill in the art to repeat the same process for a similar connection): 
the third processing element sets up a static connection to the fourth processing element based on the static input port of the fourth processing element ([0079] where the compilation module replaces the dynamic link with static links); 
once the streams manager connects the static connection between the third processing element and the fourth processing element, tuples flow from the third processing element through the static connection to the fourth processing element ([0079] where the dynamic ports are removed and the static links establish mapping of the static port upstream with the static port downstream); and 
disabling the dynamic connection between the third processing element and the fourth processing element ([0079] where the compilation module replaces the dynamic link with static links).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andrade et al. (US 20110041132) – discusses using performance thresholds to increase/decrease elastic operators that are part of a streaming application [Abstract, 0010, Fig. 5]
Barsness 
Barsness et al. (US 9674230 B1) – discusses an export operator includes multiple parallel connections that service a group of operators in a streaming app. Having an export operator servicing a group of operators in parallel reduces likelihood of having an export operator become a bottlenect to system performance. [Abstract] 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH S. SOLOMON whose telephone number is (571)270-0418.  The examiner can normally be reached on 9:30am - 5:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J. Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RS/Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456